Citation Nr: 1430062	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  14-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) in 
Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Appellant served on active duty in the United States Army from December 1954 to November 1956.  During a portion of that time, he was assigned to an engineer unit where his primary military occupational specialty was as a scraper operator.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the RO.  

In April 2014, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In view of the following decision, additional development of the record is warranted with respect to the issues of entitlement to service connection for a hearing loss disability and for tinnitus.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) (In this case, the RO).



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 2007, the RO confirmed and continued its denial of the appellant's claim of entitlement to service connection for a hearing loss disability.

2.  Evidence associated with the record since the RO's March 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability.  

3.  In an unappealed rating decision, dated in March 2007, the RO confirmed and continued its denial of the appellant's claim of entitlement to service connection for tinnitus.

4.  Evidence associated with the record since the RO's March 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's March 2007 rating decision, which confirmed and continued a previous denial of entitlement to service connection for a hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The RO's March 2007 rating decision, which confirmed and continued a previous denial of entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the appeal, the Board must determine whether the VA has satisfied its duties to notify and assist the appellant in the development of his requests to reopen claims of entitlement to service connection for a hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A review of the record shows that the VA has met those duties.  

This is not the appellant's first claim of entitlement to service connection for a hearing loss disability and tinnitus.  Those claims were denied by the RO in August 2004; and a request to reopen those claims were denied by the RO in March 2007.  The appellant was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.192 (2006).  The appellant now seeks to reopen those claims

After the requests to reopen those claims were received by the VA, the RO advised the appellant by letter of the elements of service connection and informed him of his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  The RO also advised the appellant of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  The RO examined the bases for the denials in the prior decisions and provided the appellant notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Analysis

During his April 2014 video conference, the appellant testified that his hearing loss disability and tinnitus had started in service, primarily as a result of his inservice exposure to the sound of heavy machinery.  Therefore, he maintained that service connection was warranted.  At the very least, he argued that he had submitted new and material evidence for the purpose of reopening those claims.  After reviewing the record, the Board finds that the appellant has submitted new and material evidence and that his claims should be reopened.  To that extent, the appeal is granted.

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of an appellant's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

At the time of the RO's March 2007 decision, the evidence on file consisted of the appellant's service treatment records; a report of VA audiometric testing in April 2004; a June 2006 VA examination report; and the report of audiometric testing at Medcenter One Hearing Centers in January 2007.  Service connection was denied given the lack of evidence establishing a link between service and his hearing problems; and, as noted above, that decision became final.

Generally, a claim which has been denied by the AOJ (in this case, the RO) may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's March 2007 decision includes medical records from the appellant's former employer, the Basin Electric Power Cooperative and the transcript of his April 2014 hearing.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it shows diminished hearing acuity and tinnitus well before 2004.  The appellant testified that his diminished hearing acuity and ringing in his ears had started in service and had continued since that time.  The additional evidence also shows defective hearing in the left ear as early as 1975, approximately 30 years earlier than shown previously.  Taken together, such evidence is material in that it tends to relate to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in March 2007, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability and tinnitus.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for a hearing loss disability is granted.  

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for tinnitus is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the appellant's claims.  However, it would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the appellant.  Accordingly, the case is remanded to the AOJ for the following actions:

1.  The AOJ must schedule the appellant for an additional VA audiologic examination.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a hearing loss disability and/or tinnitus is found, the VA examiner must set forth the elements supporting each diagnosis.  The VA examiner must also render an opinion as to whether it is at least as not that those disorders are related to any incident in service.  The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

2.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

If the appellant fails to report for a scheduled VA examination, the AOJ must associate with the claims file a copy of the notice informing him of the date, time, and place of the examination.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, following a de novo review of the record, the AOJ must readjudicate the issues of entitlement to service connection for a hearing loss disability and tinnitus.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


